


Exhibit 10.1




Regen BioPharma Inc.

A wholly owned subsidiary of Bio-Matrix Scientific Group Inc.

May 18, 2012

 

Wei-Ping Min, MD, PhD

Professor, Department of Surgery

University of Western Ontario

339 Windermere Road

LHSC-UC, C9-136

London, Ontario

N6A 5A5

Canada




Dear Dr. Wei-Ping Min:




This letter is a follow up to our previous discussion about the Scientific
Advisory Board for Regen BioPharma Inc. (a wholly owned subsidiary of Bio-Matrix
Scientific Group Inc.).  The function of the Scientific Advisory Board is to
review research directions that Regen BioPharma Inc. may undertake, determining
those projects which may lead to future developments / advancements in the field
of stem cell therapy.  Other areas may be pursued as well, with advice from this
advisory board.




You will receive 200,000 shares of Bio-Matrix Common stock as consideration for
participating in telephonic calls / conference calls and serving on Regen
BioPharma Inc.’s Scientific Advisory Board.  The frequency and timing of such
calls will be established on a mutually agreeable basis.




It is anticipated that members of the Scientific Advisory Board will potentially
serve as primary research consultants to the Company as such projects are
undertaken.  Compensation for such projects will be either at a rate of $500 per
hour or negotiated separately on a case-by-case basis between the Company and
the researcher.




Thank you for your consideration,




/s/ David R. Koos

Chairman & CEO




P.S.: Please sign the bottom of this letter in your acceptance and fax back to
me at 619.330.2328.  Also, please email me a copy of your curriculum vitae in
word format.  Any usage of your name in any press releases will be submitted to
you for review and comment before being released to the public.







/s/Wei Ping Min

Wei-Ping Min, MD, PhD

(date: May 26, 2012)






